Appeal from an order of the County Court, Kings County, denying appellant’s motion for relief from the sentence of said court, which was a term of imprisonment of from 15 to 30 years, upon his conviction of manslaughter in the first degree, armed, on his plea of guilty. The motion was based on the claim that the sentence was excessive.' Appeal dismissed. An order denying a motion for resentencing is not appealable. (People v. Dietz, 294 N. Y. 739; People v. Varriale, 278 App. Div. 1010; People v. Mucciolo, 269 App. Div. 782; People v. Mellon, 261 App. Div. 400; Code Crim. Pro., § 517.) Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ., concur.